DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Status
	Claims 1-7 are rejected.
	Claims 8-14 are withdrawn.
	Claim 15 has been canceled.


Drawings
Figures 1A and 1B should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 are finally rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stephens (US 2013/0061959).
	With respect to claim 1, Stephens discloses a filter 80, as shown in Fig. 1, having: a band 82 (coiled mesh-like structure) which is configured to be installed around and engage an outer surface of a cylindrical hydraulic component 10, 90, as shown in Fig. 1, and wherein the filter 80 is configured to have an internal spring force as a retention force which couples the filter 80 to the outer surface of the cylindrical hydraulic component 10, 90 (see paragraph 0026, filter band 82 is resilient).  The claim is directed to a filter and the limitation “configured to be installed around and engage an outer surface of a cylindrical hydraulic component” is considered to be a recitation of the intended use of the claimed invention which must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this case, the filter disclosed by Stephens has all the claimed structural elements, and therefore, it is capable of performing the intended use.  Furthermore, surface 27 of Stephens can be considered an outer surface with respect to other surfaces of valve 10, for example, with respect to the inside of element 20, as shown in Fig. 1 of Stephens.  Also, the spring 90 has been considered a cylindrical hydraulic component having an outer surface, as shown in Fig. 1 of Stephens.

With respect to claim 2, Stephens discloses wherein the cylindrical hydraulic component 10, 90, includes a bore 21 (internal passage) and at least one port 28, 30, 32 (passageway) extending radially outwardly to the outside of the cylindrical hydraulic component 10, 90, as shown in Fig. 1.

	With respect to claim 3, Stephens discloses wherein the filter 80 is configured to be installed proximate to the at least one passageway 28, 30, 32, such that the filter 80 is configured to prevent foreign matter from flowing into the cylindrical hydraulic component 10, 90, as shown in Fig. 1.

	With respect to claim 4, Stephens discloses wherein the filter 80 is pre-coiled prior to installation by plastically deforming to a second diameter that is smaller than a first diameter of the outer surface 20, 27, of the cylindrical hydraulic component 10 (see paragraph 0026).

With respect to claim 5, Stephens discloses wherein the outer surface of the cylindrical hydraulic component 10 includes a first surface having a first diameter and at least one undercut portion 28, 30, 32, having a third diameter, wherein the third diameter is less than the first diameter of the first surface 20 of the cylindrical hydraulic component 10, and wherein the filter 80 is disposed within the at least one undercut portion 28, 30, 32, as shown in Fig. 1.

	With respect to claim 6, Stephens discloses wherein the filter 80 and the cylindrical hydraulic component 10 are configured to be installed into an aperture 22 (bore), as shown in Fig. 1.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is finally rejected under 35 U.S.C. 103 as being unpatentable over Stephens (US 2013/0061959).
	With respect to claim 7, Stephens discloses wherein the cylindrical hydraulic component 10 is a valve body 20, as shown in Fig. 1.  Stephens lacks the specific use of the cylindrical hydraulic component, i.e., for a braking system.  However, this limitation has been considered a recitation of the intended use of the claimed invention which must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this case, since the hydraulic component disclosed by Stephens has all the structural claimed subject matter, it is inherent and/or obvious that it is capable of performing the intended use.


Response to Arguments
Applicant's arguments filed on July 15, 2022, have been fully considered but they are not persuasive.  
In response to applicant’s argument that the filter band 82 of Stephens extends along and engages an inner surface 27 of the valve body 20, and not an outer surface, as required by amended claim 1: This argument is not persuasive.  The claim is directed to a filter and the limitation “configured to be installed around and engage an outer surface of a cylindrical hydraulic component” is considered to be a recitation of the intended use of the claimed invention which must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this case, the filter disclosed by Stephens has all the claimed structural elements, and therefore, it is capable of performing the intended use.  Furthermore, surface 27 of Stephens can be considered an outer surface with respect to other surfaces of valve 10, for example, with respect to the inside of element 20, as shown in Fig. 1 of Stephens, since the claim is not defining the claimed outer surface with respect to any other surface of the component.  Also, the spring 90 can been considered a cylindrical hydraulic component having an outer surface, as shown in Fig. 1 of Stephens.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE GONZALEZ whose telephone number is (571)272-5502. The examiner can normally be reached M-F 9-5:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MADELINE GONZALEZ/Primary Examiner, Art Unit 1778